 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   DEBORAH CHERNICK,                                   Case No. 1:19-cv-00160-JDP

10                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
11           v.
                                                         ECF No. 2
12   COMMISSIONER OF
     SOCIAL SECURITY,
13
                        Defendant.
14

15         Plaintiff Deborah Chernick proceeds in this Social Security appeal represented by
16   counsel. Plaintiff moves to proceed in forma pauperis under 28 U.S.C. § 1915. ECF No. 2.
17   Plaintiff has submitted a declaration regarding her financial circumstances. Id. The court finds
18   that plaintiff’s declaration satisfies the requirements under § 1915. The court will therefore
19   grant plaintiff’s motion to proceed in forma pauperis. The court will also direct a United
20   States Marshal to serve defendant Commissioner of Social Security. See Fed. R. Civ.
21   P. 4(c)(3).
22         Order
23        a. Plaintiff’s motion for leave to proceed in forma pauperis is granted.
24        b. The court orders service of process on defendant:
25                i. The clerk must issue summons.
26            ii. The United States Marshals Service must serve a copy of the complaint,
27                  summons, and this order on defendant.
28


                                                     1
 1           iii. Plaintiff must assist the marshal upon request.                       `

 2           iv. The United States will advance all costs of service.

 3

 4
     IT IS SO ORDERED.
 5

 6 Dated:        February 12, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9
      No. 203.
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
